[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           NOVEMBER 25, 2009
                               No. 09-11803                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                       D. C. Docket No. 09-00211-CV-E

THRESA LYNN WILLIAMS,


                                                             Plaintiff-Appellant,

                                    versus

UNIVERSITY OF ALABAMA HOSPITAL AT BIRMINGHAM,

                                                            Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                             (November 25, 2009)

Before EDMONDSON, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:

     Thresa Lynn Williams appeals pro se the dismissal of her complaint against
the University of Alabama Hospital at Birmingham. The district court ruled that it

lacked jurisdiction to consider Williams’s complaint. We affirm.

      Williams, a resident of Birmingham, Alabama, filed a complaint against the

Hospital. Williams alleged that she was restrained and medicated by medical staff

and admitted to the psychiatric ward after she complained of symptoms of food

poisoning. Williams complained that the Hospital was liable for her personal

injuries and committed medical malpractice, assault, 18 U.S.C. §§ 113, and

bribery, id. § 201.

      The Hospital argues that Williams failed timely to appeal the judgment, but

we disagree. The district court dismissed Williams’s complaint on February 26,

2009. Because the court did not enter its judgment in a separate document as

required by Federal Rule of Evidence 58(a), Williams had 150 days, or until July

27, 2009, to appeal the judgment. See Fed. R. App. P. 4(a)(7)(A)(ii). Williams

timely filed her notice of appeal on April 8, 2009.

      The district court did not err by dismissing Williams’s complaint. Williams

complains that the Hospital committed federal offenses of assault and bribery, but

she lacks standing to bring these charges. See Linda R.S. v. Richard D., 410 U.S.

614, 619, 93 S. Ct. 1146, 1149 (1973) (“[A] private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another.”). The



                                          2
government, not private citizens, prosecutes crimes. Williams’s remaining

complaint is that the Hospital committed medical malpractice and caused her

personal injuries under Alabama law. The district court lacked jurisdiction to

consider that complaint because there is no diversity of citizenship between the

parties. 28 U.S.C. § 1332; see MacGinnitie v. Hobbs Group, LLC, 420 F.3d 1234,

1239 (11th Cir. 2005).

      The dismissal of Williams’s complaint is AFFIRMED.




                                          3